Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Acknowledgements

2.	Accordingly, claims 25-29 have been previously canceled, and claims 33-37 have been amended and renumbered. Therefore, claims 1-24 and 30-37 remain pending in this application.
Examiner’s Amendment

3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claim 31 has been amended, and claim 32 has been corrected.

31. (Amended) The computerized system of claim 30 wherein the set of non- transitory computer readable instructions include instructions for detecting a biometric value outside an acceptable biometric value range associated with the worker. 

32. (original) A computerized system for on-site management of accountability insurance risk and insurance events comprising: a kiosk having a kiosk computer readable medium uniquely associated with a construction site; a sensor in communications with the kiosk for detecting an arrival of a construction material at the construction site and detecting an installation action performed by a worker when installing the construction material; a set of non-transitory computer readable instructions included in the kiosk computer readable medium for: determining when the construction material arrives as a construction site, retrieving a coverage value from a supplier computer system, creating a material arrival record according to the determination that the construction material arrival and the coverage value.

33. (Original) The computerized system of claim 32 wherein the set of non- transitory computer readable instructions include instructions for storing the material arrival record on a distributed ledger.

34. (Original) The computerized system of claim 32 wherein the set of non- transitory computer readable instructions include instructions for transmitting the material arrival record to an insurance computer system.

35. (Original) The computerized system of claim 32 wherein the set of non- transitory computer readable instructions include instructions for detecting an installation action performed by a worker when installing a set of construction materials, determining a labor cost associated with the installation action and increasing the coverage value according to the labor cost.

36. (Currently Amended). The computerized system of claim 35 wherein the set of non-transitory computer readable instructions include instructions for storing [[the]] an increased replacement costs according to the coverage value on a distributed ledger.

37. (Original) The computerized system of claim 36 wherein the set of non- transitory computer readable instructions include instructions for transmitting the increased replacement costs to an insurance computer system.
BRIEF DESCRIPTION OF THE DRAWINGS

[0020]    FIGS. 1 A - 1 F shown various side views of aspects of the system. [0021]    FIG. 1G is a block diagram of components of aspects of the system. 
[0022]    FIG. 2A is a block diagram of aspects of the system. 
[0023]    FIG. 2B shows aspects of a user interface. 
[0024]    FIG. 2C shows a flowchart of aspects of the system. 
[0025]    FIG. 2D shows a flowchart of aspects of the system. 
[0026]    FIG. 3A shows an example of a communications environment. [0027]    FIG. 3B shown an example of a distributed ledger. 
[0028]    FIG. 3C shows a schematic of the aspects of the system. 
[0029]    FIG. 3D shows a schematic of the aspects of the system. 
[0030]    FIG. 4 shows a flowchart illustrating aspects of the system. 
[0031]    FIG. 5 shows a flowchart illustrating aspects of the system. 
[0032]    FIG. 6 shows various types of biometric data that may be gathered. 
[0033]    FIG. 7 shows types of events that may be triggered. 
[0034]    FIG. 8 shows a flowchart illustrating aspects of the system. 
[0035]    FIG. 9 shows a flowchart illustrating aspects of the system. 
[0036]    FIG. 10 shows a flowchart illustrating aspects of the system. [0037]    FIG. 11 shows a flowchart illustrating aspects of the system. [0038]    FIG. 12A shows a plan view of a construction site. 
[0039]    FIG. 12B shows geofencing areas at a construction site. 
[0040]    FIG. 13 - 16B shows flowchart having steps that may be performed.
[0041]    FIG. 17 shows a flowchart illustrating steps that may be performed. 
[0042]    FIG. 18 shows possible responses accomplished by the system. [0043]    FIG. 19 shows a flowchart illustrating steps that may be performed. 
[0044]    FIG. 20 shows different types of input technology. 
[0045] (Currently Amended) FIGS. 21 - 27 shows flowcharts steps that may be performed. 
[0046] (Currently Amended) FIGS. 28A - 29 shows databases that provide reference information. [0047]    FIG. 30 shows an information flow from of the system. 
[0048]    FIGS. 31 - 33 shows operations performed by system. 
[0049]    FIGS. 34 - 35 shows examples smart contracts. 
[0050]    FIGS. 36 - 43 shows a flowchart of steps performed by the system.
Examiner’s Statement of reason for Allowance

4.	The following is an examiner’s statement of reasons for allowance:

The outstanding 35 U.S.C § 101 rejection has been withdrawn considering Applicant's amendments and arguments filed 04.05.2022.

The Terminal Disclaimer filed 04.05.2022 has been reviewed and approved by the Office. Therefore, the outstanding Non-statutory Double Patenting rejection has been withdrawn.

For this reason, claims 1-24 and 30-37 are deemed to be allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/
Primary Examiner, Art Unit 3687
GARCIA ADE
Primary Examiner
Art Unit 3687




























/GA/Primary Examiner, Art Unit 3627